EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Andy Bainbridge on 6/17/2022.

The application has been amended as follows: 
Please replace, in their entirety, claims 1, 3-6, and 8 filed 6/9/2022. (See below).
Note: Claims 2 and 7 remain as filed 6/9/2022.

Claim Amendments
Claim 1:
A tree fastener assembly, comprising:
a cap having a first locking feature including at least one arm;
a base having a second locking feature including an annular rim disposed around a drive feature;
a strap that connects the cap with the base; and
a stem that extends from the base,
wherein a plurality of offset wings extend radially outward from the stem, 
wherein the drive feature is configured to accept and engage with a driving tool, and
wherein the first locking feature is configured to be positioned around the annular rim.

Claim 3:
The tree fastener assembly of claim 1, wherein the plurality offset of wings includes a plurality of first wings and a plurality of second wings, such that the plurality of first wings are offset longitudinally from the plurality of second wings.

Claim 4:
The tree fastener assembly of claim 3, wherein the cap is securable to the base via the first locking feature that extends from the cap.

Claim 5:
The tree fastener assembly of claim 4, wherein the at least one arm depends from a first surface of the cap.

Claim 6:
The tree fastener assembly of claim 5, wherein the annular rim extends upward from a second surface of the base, the annular rim being configured to engage with the at least one arm. 
Claim 8:
The tree fastener assembly of claim 7, wherein the plurality of spaces are configured to allow one of the plurality of first arms to be accessed by a tool to effectuate disengagement of the cap from the base when the tree fastener assembly is in a locked configuration.

Allowable Subject Matter
Claims 1-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTA S DELISLE (“Bobbi”) whose telephone number is (571)270-3746. The examiner can normally be reached M-F: 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor D Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERTA S DELISLE/Primary Examiner, Art Unit 3677                                                                                                                                                                                                        

rsd